                                                                               Apr 28 2021

 1   THOMAS A. BURG (Bar No. 211937)
     Bialson, Bergen & Schwab
 2   830 Menlo Avenue, Suite 201
     Menlo Park, California 94025
 3   Telephone: (650) 857-9500
     Facsimile: (650) 494-2738
 4   tburg@bbslaw.com
 5   Attorneys for Plaintiff
     SUPER MICRO COMPUTER, INC.
 6
     AUSTIN G. BOSARGE (Bar No. 188364)
 7
     Turning Point Law
 8   911 Lakeville St.
     Petaluma, CA 94952
 9   Telephone: (415) 492-2041
     Facsimile: (888) 977-5380
10   abosarge@turningpointlaw.com
11
     Attorneys for Defendant
12   PCPC DIRECT, LTD.

13                                 UNITED STATES DISTRICT COURT

14                              NORTHERN DISTRICT OF CALIFORNIA
15                                          SAN JOSE DIVISION
16
     SUPER MICRO COMPUTER, INC., a Delaware )                 CASE NO. 5:20-cv-6648-NC
17   corporation;                           )
                                            )                 STIPULATION AND ORDER RE:
18                Plaintiff,                )                 DISMISSAL AND RETENTION OF
                                            )                 JURISDICTION
19   vs.                                    )
                                            )
20   PCPC DIRECT, LTD.; a Texas Limited     )
     Partnership;                           )
21                                          )
                  Defendant.
22

23          Plaintiff Super Micro Computer, Inc. (“Super Micro”) and Defendant PCPC Direct, Ltd.

24   (hereinafter “Defendant”) hereby stipulate, agree and respectfully request that the Court issue an

25   order dismissing this action and retaining jurisdiction over the parties’ settlement agreement. The

26   parties submit the following facts in support of this request:

27          1.      The parties have reached a settlement in this action.

28          2.      The terms of the settlement involve performance over time.
                                                                               STIP & ORDER TO DISMISS
                                                                              AND RETAIN JURISDICTION
                                                    -1-                        CASE NO. 5:20-CV-6648-NC
 1            3.       The settlement includes a stipulation for entry of judgment that permits Super
 2   Micro to seek entry of a stipulated judgment if there is a default of certain terms under the
 3   settlement agreement.
 4            4.       The parties have agreed to jointly request that the Court dismiss the case pursuant
 5   to Federal Rule of Civil Procedure 41(a) and retain jurisdiction over the terms of the settlement
 6   agreement and enforcement of the stipulation for entry of judgment until all conditions of the
 7   settlement agreement have been performed.
 8            IT IS SO STIPULATED.
 9   Dated: April 28, 2021
10
     BIALSON, BERGEN & SCHWAB                                      TURNING POINT LAW
11

12   By: /s/ Thomas A. Burg                                        By: /s/Austin G. Bosarge
     Thomas A. Burg1                                               Austin G. Bosarge
13   Attorneys for Plaintiff                                       Attorney for Defendant
     SUPER MICRO COMPUTER, INC.                                    PCPC DIRECT, LTD.
14

15
              PURSUANT TO STIPULATION IT IS SO HEREBY ORDERED AS FOLLOWS:
16
              IT IS HEREBY ORDERED THAT this action and all claims asserted herein are
17
     DISMISSED with prejudice. The Clerk of the Court is directed to administratively close this
18
     case. Any party may move to reopen the case, provided that such motion is filed by October 2,
19
     2023. All scheduled dates are VACATED. The Court retains jurisdiction over this case until
20
     October 15, 2023. See Kokkonen v. Guardian Life Ins. Co. of Am., 511 U.S. 375, 381 (1994).
21                                                                                    S DISTRICT
                                                                                   ATE           C
     Dated: April 28, 2021                                            By: _________________________________
                                                                                  T
                                                                                                                    O
                                                                                     S




22                                                                    HON. NATHANAEL COUSINS
                                                                                                                     U
                                                                                    ED




                                                                                                                      RT




                                                                      UNITED STATES MAGISTRATE JUDGE
                                                                                UNIT




                                                                                         D              TE
23                                                                                                GRAN
                                                                                                                             R NIA




24                                                                                                                      ns
                                                                                                             M. Cousi
                                                                                NO




                                                                                                   thanael
                                                                                          Judge Na
                                                                                                                             FO




25
                                                                                  RT




                                                                                                                         LI




                                                                                         ER
                                                                                    H




                                                                                                                    A




                                                                                                                        C
26                                                                                            N
                                                                                                  D IS T IC T O
                                                                                                                F
                                                                                                        R
27
     1
       Pursuant to Local Rule 5-1(i)(3), I, Thomas A. Burg, the filer of this document, attest that all other signatories
28   listed, and on whose behalf the filing is submitted, concur in the filing’s content and have authorized the filing.
                                                                                                     STIP & ORDER TO DISMISS
                                                                                                    AND RETAIN JURISDICTION
                                                              -2-                                    CASE NO. 5:20-CV-6648-NC
